 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11    MARCELLAS HOFFMAN,                                 No.: 1:16-cv-01617-LJO-SAB (PC)

12                      Plaintiff,                       ORDER GRANTING DEFENDANT’S
                                                         MOTION FOR AN EXTENSION OF TIME
13           v.                                          TO FILE A RESPONSIVE PLEADING

14    TIMOTHY PRESTON,                                   (ECF No. 45)

15                      Defendant.
16

17          Plaintiff Marcellas Hoffman is a federal prisoner proceeding pro se and in forma pauperis

18   in this civil rights action pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

19   Narcotics, 403 U.S. 388 (1971).

20          On April 11, 2019, Plaintiff filed a first amended complaint against Defendant Preston.

21   (ECF No. 42.) On April 25, 2019, the undersigned screened Plaintiff’s first amended complaint

22   and issued Findings and Recommendations recommending that this action proceed on Plaintiff’s

23   Eighth Amendment claims, but that Plaintiff’s First Amendment claim be dismissed. (ECF No.

24   43.) On June 13, 2019, the District Judge adopted the Findings and Recommendations in full,

25   ordered that this action shall proceed against Defendant Preston for violations of the Eighth

26   Amendment, and dismissed Plaintiff’s First Amendment retaliation claim. (ECF No. 44.)

27          Currently before the Court is Defendant’s request for scheduling order, filed on June 13,

28   2019. (ECF No. 45.) The Court interprets Defendant’s request as a motion for an extension of
                                                     1
 1   time to file a responsive pleading. In his motion, Defendant requests that he needs additional time

 2   to prepare and file a motion to dismiss Plaintiff’s first amended complaint because counsel will be

 3   traveling overseas from June 15, 2019 through June 30, 2019. (Id.)

 4            Having considered Defendant’s request, the Court finds that Defendant has established

 5   good cause for an extension of time to file a responsive pleading. Fed. R. Civ. P. 6(b) & 15(a)(3).

 6   Accordingly, Defendant’s motion for an extension of time to file a responsive pleading, (ECF No.

 7   45), is HEREBY GRANTED. Defendant must file a motion to dismiss, or another responsive

 8   pleading, no later than July 19, 2019.

 9
     IT IS SO ORDERED.
10

11   Dated:     June 14, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
